UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4528
MICHAEL CHAMBERS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                            (CR-99-451)

                  Submitted: November 27, 2002

                      Decided: January 16, 2003

Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

G. Arthur Robbins, G. ARTHUR ROBBINS, L.L.C., Annapolis,
Maryland, for Appellant. Thomas M. DiBiagio, United States Attor-
ney, James G. Warwick, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. CHAMBERS
                              OPINION

PER CURIAM:

   Michael Chambers appeals from his convictions and sentence for
conspiracy to distribute and possess with intent to distribute a mixture
containing heroin, in violation of 21 U.S.C. § 846 (2000); possession
with intent to distribute a mixture containing cocaine base, in viola-
tion of 21 U.S.C. § 841 (2000); possession with intent to distribute a
mixture containing cocaine base and heroin, in violation of 21 U.S.C.
§ 841; use or carrying a firearm during a drug trafficking crime, in
violation of 18 U.S.C. § 924(c) (2000); and felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g) (2000). Finding no error,
we affirm.

   Chambers challenges the district court’s denial of his motion to
suppress evidence discovered during a search of his vehicle con-
ducted by Baltimore City police on September 29, 1998. The district
court concluded that the Government did not sustain its burden of
proving that Chambers gave his consent for the search of the vehicle
he was driving. However, the court permitted introduction of the evi-
dence from a search of the vehicle based on the inevitable discovery
rule because the police would have conducted an inventory search of
Chambers’ vehicle after it was impounded for lack of registration.

   The factual findings underlying a motion to suppress are reviewed
for clear error, while the legal determinations are reviewed de novo.
Ornelas v. United States, 517 U.S. 690, 691 (1996); United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppression
motion has been denied, this court reviews the evidence in the light
most favorable to the government. United States v. Seidman, 156 F.3d
542, 547 (4th Cir. 1998). Under the inevitable discovery doctrine,
information obtained by unlawful means is nonetheless admissible if
the government can establish by a preponderance of the evidence that
the information ultimately or inevitably would have been discovered
by lawful means. Nix v. Williams, 467 U.S. 431 (1984).

   Chambers argues that had he been permitted to leave the scene
(because no arrest would have been made without the search of the
black backpack) he would have taken the bag with him and it would
                      UNITED STATES v. CHAMBERS                         3
not have been in the car for the police to inventory. An inventory
search of an automobile is an exception to the warrant requirement.
Colorado v. Bertine, 479 U.S. 367, 371 (1987). For an inventory
search of a vehicle to be valid: (1) the vehicle must be in lawful cus-
tody of the police; (2) the inventory search must be routine and con-
ducted pursuant to standard police procedures; and (3) the purpose of
the inventory search must be to secure the car or its contents and not
to gather incriminating evidence. United States v. Brown, 787 F.2d
929, 931-32 (4th Cir. 1986).

   An on-site inventory search, as opposed to one that is conducted
at an impound lot, is permissible so long as the officer had the initial
authority to impound the vehicle. United States v. Williams, 936 F.2d
1243, 1248-49 (11th Cir. 1991). The examination of personal property
within a properly seized vehicle is proper. See Bertine, 479 U.S. at
372 (inventory search of backpack found in impounded vehicle is
lawful); South Dakota v. Opperman, 428 U.S. 364, 368-69 (1976)
(inventory search permissible after officer observed personal property
on back seat).

   There is no basis to support Chambers’ hypothesis that had he not
been arrested he would have left the scene with the black backpack
without the officers searching it. The officers could have searched it
to be certain that it did not contain anything that would pose a danger,
such as a weapon, to the officers. Also, because Chambers was not
a registered owner of the car, the officers could have opened the bag
to ascertain the identity of the owner. See United States v. Smith, 3
F.3d 1088, 1096 (7th Cir. 1993). We therefore conclude that the court
did not err in denying the motion to suppress.

   Next, Chambers argues that the district court’s jury instruction on
the count of possessing a firearm in furtherance of a drug trafficking
crime, in violation of 18 U.S.C. § 924(c) (2000), was error. Chambers
did not object to the instruction at trial, thus the claim is reviewed for
plain error. United States v. Olano, 507 U.S. 725, 730-32 (1993). Jury
instructions are not evaluated in isolated segments, but are considered
as a whole. United States v. Cropp, 127 F.3d 354, 360 (4th Cir. 1997);
see also Estelle v. McGuire, 502 U.S. 62, 72 (1991) ("It is well estab-
lished that the instruction ‘may not be judged in artificial isolation,’
but must be considered in the context of the instructions as a whole
4                     UNITED STATES v. CHAMBERS
and the trial record.") (quoting Cupp v. Naughten, 414 U.S. 141, 147
(1973)). After thoroughly reviewing the jury instruction, we conclude
that the instruction, when viewed in its entirely, was sufficient to cor-
rectly apprise the jury of its obligation to find that Chambers pos-
sessed the firearm in furtherance of the commission of a drug
trafficking crime beyond a reasonable doubt.

   Chambers challenges the sufficiency of the evidence on count III,
possession with intent to distribute cocaine base on June 25, 1999,
count IV, possession of a firearm in furtherance of a drug trafficking
crime (as set forth in count III), and count V, possession of a firearm
by a convicted felon. Chambers challenges the evidence on these
counts primarily on one basis: that he did not have control or author-
ity over the items in the middle bedroom during the June 25, 1999,
residence search. He further claims that the Government did not prove
that his fingerprints on the mirror with residue were not left before the
mirror came in contact with the drug residue.

   We review a jury verdict for sufficiency of the evidence by deter-
mining whether there is substantial evidence, when viewed in the
light most favorable to the government, to support the verdict.
Glasser v. United States, 315 U.S. 60, 80 (1942). In determining
whether the evidence in the record is substantial, this court examines
whether there "is evidence that a reasonable finder of fact could
accept as adequate and sufficient to support a conclusion of a defen-
dant’s guilt beyond a reasonable doubt." United States v. Burgos, 94
F.3d 849, 862 (4th Cir. 1996) (en banc). The court "must consider cir-
cumstantial as well as direct evidence, and allow the government the
benefit of all reasonable inferences from the facts proven to those
sought to be established." United States v. Tresvant, 677 F.2d 1018,
1021 (4th Cir. 1982). "[A]n appellate court’s reversal of a conviction
on grounds of insufficient evidence should be ‘confined to cases
where the prosecution’s failure is clear.’" United States v. Jones, 735
F.2d 785, 791 (4th Cir. 1984) (quoting Burks v. United States, 437
U.S. 1, 17 (1978)).

   The Government presented the testimony of several witnesses who
stated that Chambers was involved with the distribution of the type
of drugs found in the bedroom, and distributed them from a location
not far from the house. The most relevant evidence that the cocaine
                     UNITED STATES v. CHAMBERS                        5
base and firearm may be attributed to Chambers is the discovery of
several personal papers, including check books, in the room with the
drug paraphernalia. His fingerprints were also found on the mirror
with drug residue and a plastic bag containing drug packaging materi-
als. We find that this evidence is sufficient to sustain the challenged
convictions.

   Chambers’ counsel raised several issues on behalf of Chambers
under Anders v. California, 386 U.S. 738 (1967). The first of these
claims is that the indictment is defective as to counts I, II, and III
because they allege violations of 21 U.S.C. § 841(a) (2000), but do
not provide a penalty provision, and therefore there is no penal statute
charged. He argues that the failure to charge the applicable penalty
provision divests the federal court of jurisdiction and permitted the
application of a non-existent statutory sentencing range. We find that
Chambers was properly charged under 21 U.S.C. §§ 841(a), 846
(2000) and sentenced according to the penalty provisions in § 841(b).

   The remaining claims raised under Anders involve challenges to
Chambers’ sentence. Chambers contends that under Apprendi v. New
Jersey, 530 U.S. 466 (2000), not only should he be sentenced under
21 U.S.C. § 841(b)(1)(C) (2000), as the district court did, but the
amount of cocaine to determine his base offense level should have
just been a "detectable amount," thus bringing his offense level to
twelve, instead of forty. For a cocaine base or heroin conspiracy con-
viction under 21 U.S.C. § 846, the statutory maximum penalty where
drug quantity is not charged as an element of the offense and found
by a jury beyond a reasonable doubt is twenty years. 21 U.S.C.
§ 841(b)(1)(C); see e.g., United States v. Angle, 254 F.3d 514, 518
(4th Cir.) (en banc), cert. denied, 122 S. Ct. 309 (2001). Therefore,
Chambers was properly sentenced.

   Chambers contends that 21 U.S.C. § 841(a) has no sentencing pro-
vision of its own and therefore he should have been sentenced under
18 U.S.C. § 3559 (2000), thus resulting in a lower sentence. We con-
clude that Chambers was properly sentenced under § 841(b).

  Finally, Chambers contends the supervised release portion of his
sentence results in a sentence that exceeds the allowable statutory
maximum. We find that Chambers was properly sentenced with a
6                   UNITED STATES v. CHAMBERS
four-year term of supervised release under 18 U.S.C. § 3583(b)(1)
(2000) because count IV was a Class A felony, under which he was
subject to a term of supervised release up to five years.

   We therefore affirm the criminal judgment. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED